J. S03039/15


                               2015 Pa. Super. 87

IN RE: APPLICATION OF                    :    IN THE SUPERIOR COURT OF
JOHN P. CLADER, TRADING AS               :          PENNSYLVANIA
LT INVESTIGATIONS,                       :
FOR A PRIVATE DETECTIVE LICENSE          :
                                         :
APPEAL OF: COMMONWEALTH OF               :
PENNSYLVANIA,                            :         No. 2094 EDA 2014
                                         :
                         Appellant       :


                Appeal from the Order Entered June 26, 2014,
                 in the Court of Common Pleas of Pike County
                        Civil Division at No. CV128-2014


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OTT, JJ.


DISSENTING OPINION BY FORD ELLIOTT, P.J.E.:          FILED APRIL 20, 2015

      I respectfully dissent. I agree with the majority that it is well settled

that law enforcement officers, including probation officers and correctional

officers, cannot simultaneously hold a license as a private detective. This is

primarily as a matter of public policy and to avoid the appearance of a

conflict of interest.   As this court stated in In re Centeno, 5 A.3d 1248,

1249 (Pa.Super. 2010), reversing the issuance of a license to a county

correctional officer:

            the weight of authority is in favor of the position
            espoused by the Commonwealth, namely that “as a
            matter of public policy, persons vested with the
            authority of a peace officer, by virtue of their public
            employment, cannot be licensed as private
            detectives, because of the obvious potential for
            abuse and conflict of interest.”
J. S03039/15



See also In re Kuma K-9 Sec., Inc., 506 A.2d 445, 448 (Pa.Super. 1986)

(“Where public officials are involved, even the appearance of a conflict of

interest should be avoided.”) (citation omitted).

        The majority distinguishes this case on the basis that Clader’s

authority is limited to school purposes. The majority observes that his police

powers are limited, in terms of scope and jurisdiction, compared to the

broad     county-wide   or    state-wide   powers   of   police,   probation,   and

correctional officers. In addition, Clader cannot access criminal background

information.

        With great respect to the majority view, I fail to see a meaningful

distinction between probation officers, correctional officers, and school police

officers for purposes of private detective licensing.      As the Commonwealth

points out, Clader was granted full municipal police powers, including the

power to issue summary citations and to detain individuals until local law

enforcement is notified.      He has the same powers as a municipal police

officer and is required, while on duty, to wear a shield identifying himself as

a school police officer.     24 P.S. § 7-778(c)(2), (d).    In addition, while he

cannot obtain criminal history information, he does have access to drivers’

license, registration, and stolen vehicle information. (Commonwealth’s brief

at 13.)     This information is not obtainable by an individual or private

detective. (Id.)




                                       -2-
J. S03039/15


      The policy interest behind the rule is to avoid the appearance of

impropriety and the potential for abuse, as opposed to any evidence of

actual abuse.    Centeno, supra, citing In re Application of Millennium

Consulting & Assoc., 804 A.2d 735, 736 (Pa.Cmwlth. 2002). It seems to

me these concerns are valid whether the applicant is a probation officer,

correctional officer, constable, or school police officer.

      For these reasons, I am of the opinion that the trial court erred in

issuing Clader a private detective license. As such, I would not reach the

second issue, the trial court’s authority to grant a private detective license

subject to certain limitations.




                                       -3-